UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7124


CARL GREGORY,

                       Plaintiff – Appellant,

          v.

WILLIAM MUSE, Chairman, Virginia Parole Board,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:113-cv-00233-REP)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Gregory, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl   Gregory    appeals      the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Gregory v. Muse, No. 3:13-cv-00233-REP

(E.D. Va. July 1, 2014).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court   and   argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                     2